Citation Nr: 0813770	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, variously characterized as a personality 
disorder, depression, anxiety, a panic disorder, 
sleeplessness, and an obsessive-compulsive disorder.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to June 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
a psychiatric disability (variously characterized) and denied 
entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2007).  In this case, service medical and 
personnel records indicate that the veteran was treated for a 
personality disorder at Balboa Naval Hospital, during 
service.  It appears that only service medical and dental 
records were requested and associated with the claims folder.  
A specific request for clinical records to include mental 
health treatment records from Balboa Naval Hospital has not 
yet been made.  Given that the veteran's mental health 
records are critical to deciding her service connection 
claim, the Board finds it necessary to determine whether 
these records might still be available.  Accordingly, on 
remand the RO should make a request for records of the 
veteran's mental health treatment at Balboa Naval Hospital. 

The Board notes that personality disorders or congenital or 
developmental defects are not "diseases" for which service 
connection can be granted, and as a "matter of law" are not 
compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  However, the VA 
Office of General Counsel has determined that service-
connection may, in certain circumstances, be granted for 
"diseases (but not defects) of congenital, developmental or 
familial origin."  See VAOPGCPREC 82-90 (July 18, 1990); see 
also 38 C.F.R. § 4.127.

With regard to congenital or developmental defects, the 
General Counsel has defined a "defect" as an imperfection or 
structural abnormality or condition which is more or less 
stationary in nature.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  The term "disease" had been defined as "any 
deviation from or interruption of the normal structure or 
function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  Id.  Notwithstanding the finding by the General 
Counsel that service connection may not be granted for a 
defect, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  Id.

Here, the Board finds it necessary to provide the veteran 
with a VA examination to determine the etiology of any 
current psychiatric disability.  Specifically, the veteran 
should be scheduled for a VA examination to determine whether 
any current psychiatric disability is etiologically related 
to her military service, to include whether she incurred a 
psychiatric disability superimposed on a personality disorder 
during service.  See 38 C.F.R. §§ 3.304(f); 4.125(a).

The Board also notes that the veteran's TDIU claim is 
"inextricably intertwined" with any questions as to her 
entitlement to service connection for personality disorder.  
The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, the veteran's entitlement to 
TDIU is contingent on whether she has any service-connected 
disabilities.  Thus, her TDIU claim must be adjudicated after 
full development and adjudication of her claim of service 
connection for a psychiatric disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should request clinical records 
to include any mental health records 
relating to treatment the veteran received 
at Balboa Naval Hospital, sometime between 
December 1988 to June 1989.  All efforts 
to obtain government records should be 
fully documented, and the government 
facility must provide a negative response 
if records are not available.

2.	The AMC should schedule the veteran for 
a VA psychiatric examination.  (a) The 
examiner should list all current 
psychiatric diagnoses manifested by the 
veteran, specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder; (b) For each such acquired 
psychiatric diagnosis (as opposed to a 
personality disorder), the examiner should 
render an opinion as to whether any 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 50-
50 degree of probability) related to the 
veteran's military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50/50 probability).  If the 
examiner concludes that any current 
psychiatric disorder existed prior to 
service, then he/she should indicate 
whether it is at least as likely as not 
that the disorder was aggravated (i.e., 
underwent permanent worsening, as opposed 
to temporarily flare-ups) in service.

3.	Thereafter, the RO should readjudicate 
the claim for service connection for a 
psychiatric disability.  In doing so, the 
RO should consider the General Counsel's 
opinion in VAOPGCPREC 82-90.  In addition, 
the TDIU claim should be readjudicated.  
If the benefits sought on appeal are not 
granted, the veteran and her 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

